Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to FIG. 1 shows reference numeral 22, is pointing to the incorrect area as shown in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-13, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a non-cutting leading edge” is indefinite. It is unclear how the edge is associated with both the lever and the base. It appears that each the lever and the base have separate leading edges and is construed as such. Applicant should differentiate both non-cutting leading edges by “first” and “second” as they are associated with the lever and the base separately.
Regarding claim 1, the limitation “cutter portions being substantially aligned with one another on one of the side edges of the trimmer” is indefinite. As the “side edges” are part of the lever and base and the cutter portions “extending substantially transversely” from the lever and the base. For examination purposes it is construed that both cutter portions extend in the same direction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostermeier (US 1676574).
Regarding claim 1, Ostermeier discloses an orthodontic tool for use in the mouth comprising: a trimmer (FIG. 1-4 the tool is a trimmer) having a length defining longitudinal axis along the length (see figure below) and left and right side edges (see figure below), and having a lever (4/13) with a non-cutting leading edge (see figure below), a base (2/14) with a non-cutting leading edge (see figure below), a spring (8) positioned between the lever and the base (between 2/4), a first cutter portion extending substantially transversely from the lever at the leading edge thereof (see figure below) and a second cutter portion extending substantially transversely from the base at the leading edge thereof (see figure below), with the first and second cutter portions being substantially aligned with one another on one of the side edges of the trimmer (the left side edge), at least one of the cutter portions having a cutting surface (16 and 17 are cutting blades/edges) associated therewith, and the first and second cutters align to cut an orthodontic wire in a user’s mouth in a direction that is perpendicular to the longitudinal axis of the trimmer when the lever and base are pressed together (functionally capable during use based on angulation of the blades relative to an archwire as the device is for orthodontic cutting and is dimensioned to work within areas of the mouth, Col. 1, lines 1-15) and to hold the cut wire between the first and second cutter portions after cutting for extraction from the user’s mouth (as a closed area is shown between the cutter portions below when closed it is construed to be functionally capable of holding debris therein for removal from the mouth), wherein the trimmer is shaped and sized to seat inside a user’s mouth between a user’s teeth and cheek (functionally capable as the device is a cutting tool for dental applications in the mouth , Col. 1 lines 1-15), and during use , the trimmer does not cut the user’s cheek (functionally capable as cutting the user’s cheek would be based on the skill of the dental practitioner during use). 
Regarding claim 2, wherein the spring is movable between an operable position and an inoperable position (as the lever and base are closed).
 Regarding claim 3, wherein the base is coupled to the lever via a pin (7) that permits the lever to rotate relative to the base.
Regarding claim 4, wherein the trimmer has a leading end (towards 13/14) where the leading edges of the lever and the base are positioned (see figure below) for engaging with a patient’s mouth (functionally capable of being inserted in the patient’s mouth) and a rear end (towards 2/4) for pressing the lever toward the base.
 Regarding claim 9, wherein the lever and the base have a complementary shape that is curved (see figure below) for fit the contours of a user’s mouth (functionally capable based on curved shape shown).

    PNG
    media_image1.png
    285
    861
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    659
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermeier (US 1,676,574) in view of Nail Clippers for Thick Nails - DR. MODE 15mm Wide Jaw Opening Extra Large Toenail Clippers Cutter with Nail File for Thick Nails, Heavy Duty Fingernail Clippers for Men, Seniors, www.amazon.com, first available August 21, 2018, 1 page (Year: 2018).
Regarding claims 12-13, Ostermeier discloses the claimed invention substantially as claimed as set forth above.
Ostermeier fail(s) to disclose (claim 12) wherein the spring has an operable position and an inoperable position and wherein the spring is in the operable position, the lever is angled at an angle ranging between about 10 degrees to about 40 degrees relative to the base; (claim 13) wherein the spring has an operable position and an inoperable position and when the spring is in the operable position, the lever is angled at an angle ranging between about 15 degrees to about 30 degrees relative to the base.
However,  Dr. Mode teaches a spring with a pivot between two positions (magnet to close, see figure below) and the leveraged position shown in the main image and a magnet to close; the cutters are also shown to not just cut nails but also wire (see figure below). A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation; as the Dr. Mode clipper shows the angulation of the nail clipper is a result effect variable, the more angled it is the larger the pre-biasing of the cutting edges relative to one another (shown by the 16mm prebiasing). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

    PNG
    media_image4.png
    309
    975
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ostermeier, by requiring wherein the spring is movable between an operable position and an inoperable position; (claim 12) wherein the spring has an operable position and an inoperable position and wherein the spring is in the operable position, the lever is angled at an angle ranging between about 10 degrees to about 40 degrees relative to the base; (claim 13) wherein the spring has an operable position and an inoperable position and when the spring is in the operable position, the lever is angled at an angle ranging between about 15 degrees to about 30 degrees relative to the base, as taught by Dr. Mode, for the purpose of providing storage and optimized cutting angles for the desired application.
Claim(s) 5-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermeier (US 1,676,574) in view of Nail Clippers for Thick Nails - DR. MODE 15mm Wide Jaw Opening Extra Large Toenail Clippers Cutter with Nail File for Thick Nails, Heavy Duty Fingernail Clippers for Men, Seniors, www.amazon.com, first available August 21, 2018, 1 page (Year: 2018) and further in view of Poehlmann(US 7,353,736).
Regarding claims 5-8 and 20,  Ostermeier/Dr. Mode fail(s) to teach a tool set having at least two arms coupled together at one end  of the trimmer opposite the leading edges of the lever and the base by a fastener, with the arms being movable about the fastener and each arm having a free end, said tool set comprising two or more of: an arm having a sanding tool positioned at a free end thereof opposite the fastener; an arm having a hook positioned at the free end thereof opposite the fastener; and an arm having a pick positioned at the free end thereof opposite the fastener; wherein the tool set is permanently coupled to the trimmer, the tool set is separate from the trimmer, or the tool set is coupled to the trimmer but removable from the trimmer; (claim 5) wherein the fastener of the tool set is positioned at the rear end of the trimmer for coupling the tool set to the trimmer ; (claim 6) wherein the fastener is a pin that extends through the lever and through the tool set to couple the tool set to the lever and the tool set is movable with movement of the lever; (claim 7) wherein the tool set is rotatable about the pin to extend the arms of the tool set away from the rear end of the lever.
However,  Poehlmann teaches a multi tool, in FIG. 2 and a tool set (60/30/40) with a plurality of arms (60); each arm having a free end as shown to be folded out in FIG. 2; one arm is a file (Col. 5, lines 45-66, “file” ); another is a pick (Col. 5, lines 45-66, “awl” is a pick ; the tool set is permanently coupled device via fastener (30); the lever (20) is movable with moveable of the lever and can rotate the tools out as shown in FIG.2 from the rear end of the lever. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify OStermeier/Dr. Mode, by requiring a tool set having at least two arms coupled together at one end  of the trimmer opposite the leading edges of the lever and the base by a fastener, with the arms being movable about the fastener and each arm having a free end, said tool set comprising two or more of: an arm having a sanding tool positioned at a free end thereof opposite the fastener; an arm having a hook positioned at the free end thereof opposite the fastener; and an arm having a pick positioned at the free end thereof opposite the fastener; wherein the tool set is permanently coupled to the trimmer, the tool set is separate from the trimmer, or the tool set is coupled to the trimmer but removable from the trimmer; (claim 5) wherein the fastener of the tool set is positioned at the rear end of the trimmer for coupling the tool set to the trimmer ; (claim 6) wherein the fastener is a pin that extends through the lever and through the tool set to couple the tool set to the lever and the tool set is movable with movement of the lever; (claim 7) wherein the tool set is rotatable about the pin to extend the arms of the tool set away from the rear end of the lever, as taught by Poehlmann, for the purpose of adding a multi function tool to the wire cutters to achieve multiple functions of use with a single tool.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over OStermeier (US 1,676,574) in view of Nail Clippers for Thick Nails - DR. MODE 15mm Wide Jaw Opening Extra Large Toenail Clippers Cutter with Nail File for Thick Nails, Heavy Duty Fingernail Clippers for Men, Seniors, www.amazon.com, first available August 21, 2018, 1 page (Year: 2018) and further in view of Poehlmann (US 7,353,736)and further in view of Bliss ( US 3,261,094)
Regarding claim 19, Ostermeier/Dr.Mode/Poehlmann discloses the claimed invention substantially as claimed as set forth above.
Ostermeier/Dr.Mode/Poehlmann fail(s) to teach wherein each arm is a substantially flat sheet of metal and the fastener is a post that extends through all the arms.
However, Poehlmann teaches . a multi tool, in FIG. 2 and a tool set (60/30/40) with a plurality of flat sheet arms (60); each arm having a free end as shown to be folded out in FIG. 2; the tool set is permanently coupled device via fastener (30); the lever (20) is movable with moveable of the lever and can rotate the tools out as shown in FIG.2 from the rear end of the lever.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ostermeier/Dr.Mode/Poehlmann, by requiring wherein each arm is a substantially flat sheet of metal and the fastener is a post that extends through all the arms, as taught by Poelhmann, for the purpose of having a securing means to fix the arms.
Ostermeier/Dr.Mode/Poehlmann fail(s) to teach wherein each arm is metal.
However, Bliss teaches a multitool with blade arms (10,20, 22, 24) which is made of metal (Col. 2, lines 56-70, “sheet metal”) with a pin (26) going throughout.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ostermeier/Dr.Mode/Poehlmann, by requiring wherein each arm is metal, as taught by Bliss, for the purpose of having a securing means to fix the arms durable.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW S FOLGMANN/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772